UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2025


DEBRA FEASTER,

                 Plaintiff - Appellant,

          v.

FEDERAL EXPRESS CORPORATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-02517-DCN)


Submitted:   March 24, 2015                 Decided:   March 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Feaster, Appellant Pro Se.     Lucille Lattimore Nelson,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Charleston, South
Carolina; Patrick Daniel Riederer, FEDERAL EXPRESS CORPORATION,
Memphis, Tennessee, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Debra Feaster appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment     to   Federal      Express     Corporation      on        her   claims      of    a

hostile work environment and discrimination, in violation of 42

U.S.C. § 1981 (2012), the Age Discrimination in Employment Act

of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2012), and Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012).               We have reviewed the record and

find   no    reversible        error.      Accordingly,          we    affirm     for    the

reasons stated by the district court.                  Feaster v. Fed. Express

Corp.,      No.   2:13-cv-02517-DCN         (D.S.C.    Aug.           28,     2014).         We

dispense      with      oral    argument    because        the        facts    and     legal

contentions       are   adequately      presented     in    the       materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           2